DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 11/17/2020.  Claims 20 and 23-28 are pending and are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 23-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 20, the recitation of “a gate turn-on voltage” (line 17) is indefinite because it is unclear whether this gate turn on voltage is the same as or is an additional gate turn on voltage to the gate turn on voltage in lines 11-12.  Thus, the metes and bounds of the claim cannot be determined renders the claim indefinite.
Claims 23-28 are indefinite because of the technical deficiencies of claim 20.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 and 23-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fu et al. (US 2020/0160769).
Regarding claim 20, Fu et al.’s figure 5 shows a shift register circuit comprising an input circuit (TGS, TGB, G1), a first node (output of the inverter G1), a scan trigger signal (STV_N-1); a trigger circuit (G2, FS1, AF, FS2), a second node (output of FS2), a first clock signal (VCK); a locking circuit (MS), a first control signal (EN3); an output circuit comprises at least two out sub circuit (TGC2, TGC4; TGC1, TGC2), a gate turn on voltage (GateB1, GateA1), a second control signal (EN1, EN2, EN3B), a second clock signal (CK1/CK2) wherein the output sub circuit is configured to provide a level same as the level of the second clock signal connected thereto for the scan output end connected thereto during a period in which the second node is at the active level of the scan trigger signal, and provide a voltage same as the voltage of the second control signal for the scan output end connected thereto during other periods other than the period (see figure 6); and the method comprises switching the first control signal (EN3) to an active signal (logic high during the period S12), and switching the second control signal (EN1/EN2) signal a gate turn on voltage (logic low), to cause each of the shift register circuits in the 
Regarding claim 23, Fu et al.’s figure 5 shows the output circuit comprises at least two output sub circuits (TGC2, TGC4; TGC1, TGC2), a second clock signal (CK1/CK2); duty cycles of the second clock signal is less than the duty cycle of the first clock signal (VCK or VCKB; figure 9).
Regarding claim 24, Fu et al.’s figure 5 shows a first tri state gate (TGC3) and a second tri state gate (TGC4).
Regarding claim 25, Fu et al.’s figure 5 shows a first transistor (MS).
Regarding claim 26, Fu et al.’s figure 5 shows a third tri state gate (TGS) and a fourth tri stage gate (TGB), a forward scan input end (STV_N-1), a third node (STV-N), a scan direction control signal (CN); a reverse scan input end (STV_N+1).
Regarding claim 27, Fu et al.’s figure 5 shows a first NOT gate (G1).
Regarding claim 28, Fu et al.’s figure 5 shows a second NOT gate (G2), a third NOT gate (FS1), a NAND gate (AF), and a fourth NOT gate (FS2).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        3/01/2021